662 S.E.2d 553 (2008)
In re Mark H. BADGETT.
No. 114A08.
Supreme Court of North Carolina.
April 16, 2008.
Paul R. Ross, Executive Secretary, James J. Coman, Senior Deputy Attorney General, for Judicial Standards Commission.
The following order has been entered on the motion filed on the 14th day of April 2008 by Respondent for Extension of Time to File Brief:
"Motion Allowed. Respondent (Badgett) shall have up to and including the 22nd day of May 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 16th day of April 2008."